Case 2:20-cv-02630-RGK-JEM Document 105 Filed 12/23/20 Page 1 of 1 Page ID #:1178

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA                                JS-6
                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:20-cv-02630-RGK-JEMx                                  Date 12/23/2020

Title: 1250916 Ontario Ltd. et al v. Evan Kagan

Present: The Honorable R. GARY KLAUSNER, U.S. District Judge




                Joseph Remigio                                         Not Present
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 11/19/2020
G                                                                       .

G Case settled but may be reopened if settlement is not consummated within                           days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer          jre




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
